DETAILED ACTION
The applicant’s Request for Continued Examination filed on December 7, 2022 has been acknowledged. Claims 1-20, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal, in view of Yocam et al. (US 2018/0322413 A1) hereafter Yocam, further in view of Franke et al. (US 2017/0148102 A1) hereafter Franke.
As per claim 1, Taliwal discloses a system, comprising:
	a hardware processor (Page 4, paragraph [0054]-[0057]; discloses that the system comprises a server for performing the repair calculations. The server contains at least one hardware processor); and
	a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor (Page 4, paragraph [0054]-[0057]; discloses that the server contains mediums for storing the instructions which are executed by the processor to carry out the method) to perform a method comprising:
		receiving a vehicle damage object (The applicant’s originally filed specification paragraph [048] establishes that this can be “images”) for a damaged vehicle, wherein the vehicle damage object includes a plurality of metadata objects of the damaged vehicle (Page 5, paragraph [0061]; discloses that the server receives the images and along with those images additional metadata is received which includes GPS location. Page 2, paragraph [0034]; discloses that the system already stores images and metadata regarding the vehicle make, model, and year. Page 11, paragraph [0139]; discloses that each claim submission is filed with vehicle make, model, color, age and current market value which is metadata about the claim);
		providing the vehicle damage object to a plurality of sources (Page 12, paragraphs [0160]-[0162] and Page 13, paragraphs [0163]-[0188]; discloses that the images are provided to a series or plurality of Convolutional Neural Networks (CNNs) specifically the overall process is broken down into sub-problems or sub-processes which is pertains to individual CNNs all corresponding to exterior parts of the vehicle. Each of these acts as an individual source or Artificial Intelligence function to process the information and determine necessary repairs. This is consistent with the applicant’s originally filed specification paragraphs [0111] and [0112], that is that each of the sources is an AI function);
		receiving a plurality of vehicle repair recommendation sets for the damaged vehicle from the sources, wherein each of the vehicle repair recommendation sets identifies at least one recommended vehicle repair operation of a plurality of the vehicle repair operations for at least one component of the damaged vehicle (Page 13, paragraphs [0189]-[0190]; discloses that the images are used to infer or predict damage to exterior parts. Page 13, paragraph [0192]; discloses that the level of damage for each part is determined as well as neighboring parts and the system assigns a probability that those parts have been damaged. Page 13, paragraph [0198]; discloses that this part information is used to recommend repair or replacement which is consistent with applicant’s originally filed specification paragraph [0048]);
		selecting, by a trained artificial intelligence function, one of the recommended vehicle repair operations for each component of the damaged vehicle based on a plurality of learned states (Page 13, paragraphs [0189]-[0190]; discloses that the images are used to infer or predict damage to exterior parts. Page 13, paragraph [0192]; discloses that the level of damage for each part is determined as well as neighboring parts and the system assigns a probability that those parts have been damaged. Page 13, paragraph [0198]; discloses that this part information is used to recommend repair or replacement which is consistent with applicant’s originally filed specification paragraph [0048]. Taliwal Page 14, paragraph [0200]; discloses that each of the CNNs is trained based on a set of images);
		generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operation (Page 13, paragraphs [0197]-[0199]; discloses that the information from the plurality of CNNs, as well as the information from Markov Random Field (MRF) are used together to form a damage estimate which specifically is the cost to repair or replace each of the components which has been identified as damaged. The final list can be classified into a category such as total, medium or small loss claim and includes a list of damaged parts, repair cost estimation and current age and monetary value which is fed into the classifier to determine the loss type);
		providing the composite vehicle repair recommendation set to one or more claims management systems (Page 13, paragraph [0199] and Page 14, paragraph [0200]; the composite repair recommendation set is sent to a classifier or claims management system to determine if it is a total, medium or small loss and this is based on the cost of repairs or replacement and the current age and monetary value of the vehicle); and
		training the trained artificial intelligence function by adjusting the learned states according to the vehicle damage objects received, and the corresponding composite vehicle repair recommendation generated (Page 11, paragraph [0145] and Page 12, paragraphs [0146]-[0159]; discloses that each of the AI functions or CNNs are trained and retrained based on the outputs of the system. Each of the functions are weighted and the weights are adjusted based on the desired output this training is achieved through back-propagation which is Taliwal establishes is a “well-known” algorithm).
While Taliwal establishes training the various AI functions it is not explicit that the functions are repeatedly retrained according to the received objects, since the last retraining of the trained artificial intelligence function and wherein at least two of the vehicle repair recommendation sets identify different recommended vehicle repair operations for one of the components of the damaged vehicle.
	Yocam, which like Taliwal talks about using vehicle images in machine learning, teaches it is known that the trained artificial intelligence functions are repeatedly retrained according to the received objects, since the last retraining of the trained artificial intelligence function (Page 3, paragraph [0025]; teaches that the sensor data can be images from cameras. Page 6, paragraph [0051]; teaches that it is known to update or retrained to include data received after the last retraining. That is the machine learning model may be periodically retrained on recently received data or may be retrained of the accuracy of the system falls below a threshold. Since Taliwal already establishes training and adjusting the weights according to the training, it would have been obvious to retrain the model periodically as shown in Yocam to maintain or improve the accuracy of the model).
	Taliwal discloses a system and method for processing images through a plurality of AI functions to form a composite or aggregated recommendation based on the state of the vehicle. Taliwal establishes that the various AI functions are trained based on a set of images and weights adjusted based on the outputs of the system to achieve more accurate results. This training phase is performed using back-propagation algorithm. Taliwal establishes that the AI functions are used to together to form a list of damaged parts for a vehicle and produce a cost to replace or repair the parts based on the vehicle and the location of the vehicle. However, Taliwal fails to disclose that the AI functions are repeatedly retrained based on new data.
	Yocam, which like Taliwal uses machine learning which are AI functions to process images related to vehicle damage establishes it is known to repeatedly update the AI functions based on recent data to improve the accuracy. Yocam establishes that this type of repeated updating was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle damage assessment system and method of Taliwal the ability to repeatedly update or retrain the models with recent data as taught by Yocam since the claimed invention is merely a combination of old elements, and int the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Yocam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of estimating vehicle damage and repairs provided by Taliwal, with the ability to repeatedly update or retrain the models with recent data as taught by Yocam, for the purposes of improving or maintaining accuracy. Since Taliwal already establishes training and adjusting the weights according to the training, it would have been obvious to retrain the model periodically as shown in Yocam to maintain or improve the accuracy of the model.
	The combination is not explicit wherein at least two of the vehicle repair recommendation sets identify different recommended vehicle repair operations for one of the components of the damaged vehicle.
	Franke, which like the combination talks about using machine learning to estimate vehicle repairs, teaches wherein at least two of the vehicle repair recommendation sets identify different recommended vehicle repair operations for one of the components of the damaged vehicle (Page 7, paragraph [0059]; teaches that the rules can be applied to select between different repair and replacement alternatives based on the parts and labor costs. Specifically the system can “include the most cost effective way to repair a vehicle, as well as other automatic repair cost calculations (e.g., parts prices using original equipment manufacturer (OEM) vs. reconditioned or non-OEM parts).” Additionally the system can consider if there are an excessive number of dents on a panel it make be more cost effective to replace the entire panel rather than the individual dents. From this it would have been obvious to have multiple repair options for each component to determine the most cost effective way to make repairs).
Taliwal discloses a system and method for processing images through a plurality of AI functions to form a composite or aggregated recommendation based on the state of the vehicle. Taliwal establishes that the various AI functions are trained based on a set of images and weights adjusted based on the outputs of the system to achieve more accurate results. This training phase is performed using back-propagation algorithm. Taliwal establishes that the AI functions are used to together to form a list of damaged parts for a vehicle and produce a cost to replace or repair the parts based on the vehicle and the location of the vehicle. Yocam establishes it is known to repeatedly update the AI functions based on recent data to improve the accuracy. However, the combination fails to disclose that the recommendations include different recommended vehicle repair operations for one of the components.
	Franke, which like combination uses machine learning to determine vehicle repairs, teaches the recommendations include different recommended vehicle repair operations for one of the components. Franke establishes that this type of recommendations was known in the prior art at the time of the invention. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle damage assessment system and method of Taliwal and Yocam the ability to consider different recommended vehicle repair operations for one of the components as taught by Franke since the claimed invention is merely a combination of old elements, and int the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Franke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of estimating vehicle damage and repairs provided by Taliwal and Yocam, with the ability to consider different recommended vehicle repair operations for one of the components as taught by Franke, for the purposes of determining the most cost effective solution. Since the combination already determines repair solutions it would have been obvious to consider different solutions to determine the most cost effective solution as shown in Franke.
As per claim 2, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses the learned states are weights (Page 6, paragraph [0074], Page 9, paragraph [0115], and Page 11, paragraphs [0141] and [0145]; discloses that each of the AI functions has a set of weighted values or learned states which are trained and retrained based on the output information); and
	each source has a respective weight for each recommended vehicle repair operation for each component (Page 6, paragraph [0074], Page 9, paragraph [0115], and Page 11, paragraphs [0141] and [0145]; discloses that each respective weight is based on the damage type and the specific component or area of the vehicle).
	As per claim 3, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses wherein generating the composite vehicle repair recommendation set comprises:
	selecting one or more of the metadata objects of the damaged vehicle (Page 13, paragraph [0189]; discloses that the images or metadata objects are selected for the specific AI functions or specific CNNs), and 
	identifying the selected metadata objects in the generated composite vehicle repair recommendation set (Page 13, paragraphs [0188]-[0199]; discloses that the images are used to identify the specific parts which are listed in the composite vehicle repair recommendation. The specific images are selected based on the area of the vehicle that the part pertains to and sent to the corresponding CNN to identify damage based on the trained functions).
	As per claim 4, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses wherein:
	each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation (Page 13, paragraphs [0192]-[0193]; discloses that each of the operations or recommendations such as damage to a particular component or part is assigned a score or percentage of confidence, specifically it establishes the probability for each of the parts is damaged or not); and
	the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set (Page 13, paragraphs [0192]-[0199]; discloses that the probabilities are identified and used in the generation of the composite repair recommendation).
	As per claim 5, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses wherein:
	each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function (Page 12, paragraphs [0160]-[0162] and Page 13, paragraphs [0163]-[0190]; discloses that each of the recommendation sets is generated by a respective artificial intelligence function in this case each corresponding area of the car has a different corresponding function each processes the images individually and the combination of those different functions results in the composite recommendation of which parts need to be replaced or repaired).
	As per claim 6, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses wherein:
	each of the further artificial intelligence functions is trained (Page 13, paragraph [0188]; discloses that each of the CNNs or artificial intelligence functions is trained).
	As per claim 7, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Yocam further teaches the method further comprising:
	requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs (Page 3, paragraph [0025]; teaches that the sensor data can be images from cameras. Page 6, paragraph [0051]; teaches that it is known to update or retrained to include data received after the last retraining. That is the machine learning model may be periodically retrained on recently received data or may be retrained of the accuracy of the system falls below a threshold. The models are retrained based on an event such as the accuracy falling below a threshold or the system receiving new data).
	As per claim 8, Taliwal discloses a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method (Page 4, paragraph [0054]-[0057]; discloses that the server contains mediums for storing the instructions which are executed by the processor to carry out the method) comprising:
	receiving a vehicle damage object (The applicant’s originally filed specification paragraph [048] establishes that this can be “images”) for a damaged vehicle, wherein the vehicle damage object includes a plurality of metadata objects of the damaged vehicle (Page 5, paragraph [0061]; discloses that the server receives the images and along with those images additional metadata is received which includes GPS location. Page 2, paragraph [0034]; discloses that the system already stores images and metadata regarding the vehicle make, model, and year. Page 11, paragraph [0139]; discloses that each claim submission is filed with vehicle make, model, color, age and current market value which is metadata about the claim);
	providing the vehicle damage object to a plurality of sources (Page 12, paragraphs [0160]-[0162] and Page 13, paragraphs [0163]-[0188]; discloses that the images are provided to a series or plurality of Convolutional Neural Networks (CNNs) specifically the overall process is broken down into sub-problems or sub-processes which is pertains to individual CNNs all corresponding to exterior parts of the vehicle. Each of these acts as an individual source or Artificial Intelligence function to process the information and determine necessary repairs. This is consistent with the applicant’s originally filed specification paragraphs [0111] and [0112], that is that each of the sources is an AI function);
	receiving a plurality of vehicle repair recommendation sets for the damaged vehicle from the sources, wherein each of the vehicle repair recommendation sets identifies at least one recommended vehicle repair operation of a plurality of the vehicle repair operations for at least one component of the damaged vehicle (Page 13, paragraphs [0189]-[0190]; discloses that the images are used to infer or predict damage to exterior parts. Page 13, paragraph [0192]; discloses that the level of damage for each part is determined as well as neighboring parts and the system assigns a probability that those parts have been damaged. Page 13, paragraph [0198]; discloses that this part information is used to recommend repair or replacement which is consistent with applicant’s originally filed specification paragraph [0048]);
	selecting, by a trained artificial intelligence function, one of the recommended vehicle repair operations for each component of the damaged vehicle based on a plurality of learned states (Page 13, paragraphs [0189]-[0190]; discloses that the images are used to infer or predict damage to exterior parts. Page 13, paragraph [0192]; discloses that the level of damage for each part is determined as well as neighboring parts and the system assigns a probability that those parts have been damaged. Page 13, paragraph [0198]; discloses that this part information is used to recommend repair or replacement which is consistent with applicant’s originally filed specification paragraph [0048]. Taliwal Page 14, paragraph [0200]; discloses that each of the CNNs is trained based on a set of images);
	generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operation (Page 13, paragraphs [0197]-[0199]; discloses that the information from the plurality of CNNs, as well as the information from Markov Random Field (MRF) are used together to form a damage estimate which specifically is the cost to repair or replace each of the components which has been identified as damaged. The final list can be classified into a category such as total, medium or small loss claim and includes a list of damaged parts, repair cost estimation and current age and monetary value which is fed into the classifier to determine the loss type);
	providing the composite vehicle repair recommendation set to one or more claims management systems (Page 13, paragraph [0199] and Page 14, paragraph [0200]; the composite repair recommendation set is sent to a classifier or claims management system to determine if it is a total, medium or small loss and this is based on the cost of repairs or replacement and the current age and monetary value of the vehicle); and
	training the trained artificial intelligence function by adjusting the learned states according to the vehicle damage objects received, and the corresponding composite vehicle repair recommendation generated (Page 11, paragraph [0145] and Page 12, paragraphs [0146]-[0159]; discloses that each of the AI functions or CNNs are trained and retrained based on the outputs of the system. Each of the functions are weighted and the weights are adjusted based on the desired output this training is achieved through back-propagation which is Taliwal establishes is a “well-known” algorithm).
While Taliwal establishes training the various AI functions it is not explicit that the functions are repeatedly retrained according to the received objects, since the last retraining of the trained artificial intelligence function and wherein at least two of the vehicle repair recommendation sets identify different recommended vehicle repair operations for one of the components of the damaged vehicle.
	Yocam, which like Taliwal talks about using vehicle images in machine learning, teaches it is known that the trained artificial intelligence functions are repeatedly retrained according to the received objects, since the last retraining of the trained artificial intelligence function (Page 3, paragraph [0025]; teaches that the sensor data can be images from cameras. Page 6, paragraph [0051]; teaches that it is known to update or retrained to include data received after the last retraining. That is the machine learning model may be periodically retrained on recently received data or may be retrained of the accuracy of the system falls below a threshold. Since Taliwal already establishes training and adjusting the weights according to the training, it would have been obvious to retrain the model periodically as shown in Yocam to maintain or improve the accuracy of the model).
	Taliwal discloses a system and method for processing images through a plurality of AI functions to form a composite or aggregated recommendation based on the state of the vehicle. Taliwal establishes that the various AI functions are trained based on a set of images and weights adjusted based on the outputs of the system to achieve more accurate results. This training phase is performed using back-propagation algorithm. Taliwal establishes that the AI functions are used to together to form a list of damaged parts for a vehicle and produce a cost to replace or repair the parts based on the vehicle and the location of the vehicle. However, Taliwal fails to disclose that the AI functions are repeatedly retrained based on new data.
	Yocam, which like Taliwal uses machine learning which are AI functions to process images related to vehicle damage. Yocam establishes it is known to repeatedly update the AI functions based on recent data to improve the accuracy and that this type of repeated updating was known in the prior art at the time of the invention. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle damage assessment system and method of Taliwal the ability to repeatedly update or retrain the models with recent data as taught by Yocam since the claimed invention is merely a combination of old elements, and int the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Yocam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of estimating vehicle damage and repairs provided by Taliwal, with the ability to repeatedly update or retrain the models with recent data as taught by Yocam, for the purposes of improving or maintaining accuracy. Since Taliwal already establishes training and adjusting the weights according to the training, it would have been obvious to retrain the model periodically as shown in Yocam to maintain or improve the accuracy of the model.
The combination is not explicit wherein at least two of the vehicle repair recommendation sets identify different recommended vehicle repair operations for one of the components of the damaged vehicle.
	Franke, which like the combination talks about using machine learning to estimate vehicle repairs, teaches wherein at least two of the vehicle repair recommendation sets identify different recommended vehicle repair operations for one of the components of the damaged vehicle (Page 7, paragraph [0059]; teaches that the rules can be applied to select between different repair and replacement alternatives based on the parts and labor costs. Specifically the system can “include the most cost effective way to repair a vehicle, as well as other automatic repair cost calculations (e.g., parts prices using original equipment manufacturer (OEM) vs. reconditioned or non-OEM parts).” Additionally the system can consider if there are an excessive number of dents on a panel it make be more cost effective to replace the entire panel rather than the individual dents. From this it would have been obvious to have multiple repair options for each component to determine the most cost effective way to make repairs).
Taliwal discloses a system and method for processing images through a plurality of AI functions to form a composite or aggregated recommendation based on the state of the vehicle. Taliwal establishes that the various AI functions are trained based on a set of images and weights adjusted based on the outputs of the system to achieve more accurate results. This training phase is performed using back-propagation algorithm. Taliwal establishes that the AI functions are used to together to form a list of damaged parts for a vehicle and produce a cost to replace or repair the parts based on the vehicle and the location of the vehicle. Yocam establishes it is known to repeatedly update the AI functions based on recent data to improve the accuracy. However, the combination fails to disclose that the recommendations include different recommended vehicle repair operations for one of the components.
	Franke, which like combination uses machine learning to determine vehicle repairs, teaches the recommendations include different recommended vehicle repair operations for one of the components. Franke establishes that this type of recommendations was known in the prior art at the time of the invention. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle damage assessment system and method of Taliwal and Yocam the ability to consider different recommended vehicle repair operations for one of the components as taught by Franke since the claimed invention is merely a combination of old elements, and int the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Franke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of estimating vehicle damage and repairs provided by Taliwal and Yocam, with the ability to consider different recommended vehicle repair operations for one of the components as taught by Franke, for the purposes of determining the most cost effective solution. Since the combination already determines repair solutions it would have been obvious to consider different solutions to determine the most cost effective solution as shown in Franke.
As per claim 9, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses wherein:
	the learned states are weights (Page 6, paragraph [0074], Page 9, paragraph [0115], and Page 11, paragraphs [0141] and [0145]; discloses that each of the AI functions has a set of weighted values or learned states which are trained and retrained based on the output information); and 
	each source has a respective weight for each recommended vehicle repair operation for each component (Page 6, paragraph [0074], Page 9, paragraph [0115], and Page 11, paragraphs [0141] and [0145]; discloses that each respective weight is based on the damage type and the specific component or area of the vehicle).
	As per claim 10, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses wherein generating the composite vehicle repair recommendation set comprises:
	selecting one or more of the metadata objects of the damaged vehicle (Page 13, paragraph [0189]; discloses that the images or metadata objects are selected for the specific AI functions or specific CNNs), and
	identifying the selected metadata objects in the generated composite vehicle repair recommendation set (Page 13, paragraphs [0188]-[0199]; discloses that the images are used to identify the specific parts which are listed in the composite vehicle repair recommendation. The specific images are selected based on the area of the vehicle that the part pertains to and sent to the corresponding CNN to identify damage based on the trained functions).
	As per claim 11, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses wherein:
	each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation (Page 13, paragraphs [0192]-[0193]; discloses that each of the operations or recommendations such as damage to a particular component or part is assigned a score or percentage of confidence, specifically it establishes the probability for each of the parts is damaged or not); and 
	the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set (Page 13, paragraphs [0192]-[0199]; discloses that the probabilities are identified and used in the generation of the composite repair recommendation).
	As per claim 12, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses wherein:
	each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function (Page 12, paragraphs [0160]-[0162] and Page 13, paragraphs [0163]-[0190]; discloses that each of the recommendation sets is generated by a respective artificial intelligence function in this case each corresponding area of the car has a different corresponding function each processes the images individually and the combination of those different functions results in the composite recommendation of which parts need to be replaced or repaired).
	As per claim 13, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses wherein:
	each of the further artificial intelligence functions is trained (Page 13, paragraph [0188]; discloses that each of the CNNs or artificial intelligence functions is trained).
	As per claim 14, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Yocam further teaches the method further comprising:
	requesting one or more of the further artificial intelligence functions to be re-trained when a predetermined event occurs (Page 3, paragraph [0025]; teaches that the sensor data can be images from cameras. Page 6, paragraph [0051]; teaches that it is known to update or retrained to include data received after the last retraining. That is the machine learning model may be periodically retrained on recently received data or may be retrained of the accuracy of the system falls below a threshold. The models are retrained based on an event such as the accuracy falling below a threshold or the system receiving new data).
As per claim 15, Taliwal discloses a method comprising:
	receiving a vehicle damage object (The applicant’s originally filed specification paragraph [048] establishes that this can be “images”) for a damaged vehicle, wherein the vehicle damage object includes a plurality of metadata objects of the damaged vehicle (Page 5, paragraph [0061]; discloses that the server receives the images and along with those images additional metadata is received which includes GPS location. Page 2, paragraph [0034]; discloses that the system already stores images and metadata regarding the vehicle make, model, and year. Page 11, paragraph [0139]; discloses that each claim submission is filed with vehicle make, model, color, age and current market value which is metadata about the claim);
	providing the vehicle damage object to a plurality of sources (Page 12, paragraphs [0160]-[0162] and Page 13, paragraphs [0163]-[0188]; discloses that the images are provided to a series or plurality of Convolutional Neural Networks (CNNs) specifically the overall process is broken down into sub-problems or sub-processes which is pertains to individual CNNs all corresponding to exterior parts of the vehicle. Each of these acts as an individual source or Artificial Intelligence function to process the information and determine necessary repairs. This is consistent with the applicant’s originally filed specification paragraphs [0111] and [0112], that is that each of the sources is an AI function);
	receiving a plurality of vehicle repair recommendation sets for the damaged vehicle from the sources, wherein each of the vehicle repair recommendation sets identifies at least one recommended vehicle repair operation of a plurality of the vehicle repair operations for at least one component of the damaged vehicle (Page 13, paragraphs [0189]-[0190]; discloses that the images are used to infer or predict damage to exterior parts. Page 13, paragraph [0192]; discloses that the level of damage for each part is determined as well as neighboring parts and the system assigns a probability that those parts have been damaged. Page 13, paragraph [0198]; discloses that this part information is used to recommend repair or replacement which is consistent with applicant’s originally filed specification paragraph [0048]);
	selecting, by a trained artificial intelligence function, one of the recommended vehicle repair operations for each component of the damaged vehicle based on a plurality of learned states (Page 13, paragraphs [0189]-[0190]; discloses that the images are used to infer or predict damage to exterior parts. Page 13, paragraph [0192]; discloses that the level of damage for each part is determined as well as neighboring parts and the system assigns a probability that those parts have been damaged. Page 13, paragraph [0198]; discloses that this part information is used to recommend repair or replacement which is consistent with applicant’s originally filed specification paragraph [0048]. Taliwal Page 14, paragraph [0200]; discloses that each of the CNNs is trained based on a set of images);
	generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operation (Page 13, paragraphs [0197]-[0199]; discloses that the information from the plurality of CNNs, as well as the information from Markov Random Field (MRF) are used together to form a damage estimate which specifically is the cost to repair or replace each of the components which has been identified as damaged. The final list can be classified into a category such as total, medium or small loss claim and includes a list of damaged parts, repair cost estimation and current age and monetary value which is fed into the classifier to determine the loss type);
	providing the composite vehicle repair recommendation set to one or more claims management systems (Page 13, paragraph [0199] and Page 14, paragraph [0200]; the composite repair recommendation set is sent to a classifier or claims management system to determine if it is a total, medium or small loss and this is based on the cost of repairs or replacement and the current age and monetary value of the vehicle); and 
	training the trained artificial intelligence function by adjusting the learned states according to the vehicle damage objects received, and the corresponding composite vehicle repair recommendation generated (Page 11, paragraph [0145] and Page 12, paragraphs [0146]-[0159]; discloses that each of the AI functions or CNNs are trained and retrained based on the outputs of the system. Each of the functions are weighted and the weights are adjusted based on the desired output this training is achieved through back-propagation which is Taliwal establishes is a “well-known” algorithm).
While Taliwal establishes training the various AI functions it is not explicit that the functions are repeatedly retrained according to the received objects, since the last retraining of the trained artificial intelligence function and wherein at least two of the vehicle repair recommendation sets identify different recommended vehicle repair operations for one of the components of the damaged vehicle.
	Yocam, which like Taliwal talks about using vehicle images in machine learning, teaches it is known that the trained artificial intelligence functions are repeatedly retrained according to the received objects, since the last retraining of the trained artificial intelligence function (Page 3, paragraph [0025]; teaches that the sensor data can be images from cameras. Page 6, paragraph [0051]; teaches that it is known to update or retrained to include data received after the last retraining. That is the machine learning model may be periodically retrained on recently received data or may be retrained of the accuracy of the system falls below a threshold. Since Taliwal already establishes training and adjusting the weights according to the training, it would have been obvious to retrain the model periodically as shown in Yocam to maintain or improve the accuracy of the model).
	Taliwal discloses a system and method for processing images through a plurality of AI functions to form a composite or aggregated recommendation based on the state of the vehicle. Taliwal establishes that the various AI functions are trained based on a set of images and weights adjusted based on the outputs of the system to achieve more accurate results. This training phase is performed using back-propagation algorithm. Taliwal establishes that the AI functions are used to together to form a list of damaged parts for a vehicle and produce a cost to replace or repair the parts based on the vehicle and the location of the vehicle. However, Taliwal fails to disclose that the AI functions are repeatedly retrained based on new data.
	Yocam, which like Taliwal uses machine learning which are AI functions to process images related to vehicle damage. Yocam establishes it is known to repeatedly update the AI functions based on recent data to improve the accuracy and that this type of repeated updating was known in the prior art at the time of the invention. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle damage assessment system and method of Taliwal the ability to repeatedly update or retrain the models with recent data as taught by Yocam since the claimed invention is merely a combination of old elements, and int the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Yocam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of estimating vehicle damage and repairs provided by Taliwal, with the ability to repeatedly update or retrain the models with recent data as taught by Yocam, for the purposes of improving or maintaining accuracy. Since Taliwal already establishes training and adjusting the weights according to the training, it would have been obvious to retrain the model periodically as shown in Yocam to maintain or improve the accuracy of the model.
The combination is not explicit wherein at least two of the vehicle repair recommendation sets identify different recommended vehicle repair operations for one of the components of the damaged vehicle.
	Franke, which like the combination talks about using machine learning to estimate vehicle repairs, teaches wherein at least two of the vehicle repair recommendation sets identify different recommended vehicle repair operations for one of the components of the damaged vehicle (Page 7, paragraph [0059]; teaches that the rules can be applied to select between different repair and replacement alternatives based on the parts and labor costs. Specifically the system can “include the most cost effective way to repair a vehicle, as well as other automatic repair cost calculations (e.g., parts prices using original equipment manufacturer (OEM) vs. reconditioned or non-OEM parts).” Additionally the system can consider if there are an excessive number of dents on a panel it make be more cost effective to replace the entire panel rather than the individual dents. From this it would have been obvious to have multiple repair options for each component to determine the most cost effective way to make repairs).
Taliwal discloses a system and method for processing images through a plurality of AI functions to form a composite or aggregated recommendation based on the state of the vehicle. Taliwal establishes that the various AI functions are trained based on a set of images and weights adjusted based on the outputs of the system to achieve more accurate results. This training phase is performed using back-propagation algorithm. Taliwal establishes that the AI functions are used to together to form a list of damaged parts for a vehicle and produce a cost to replace or repair the parts based on the vehicle and the location of the vehicle. Yocam establishes it is known to repeatedly update the AI functions based on recent data to improve the accuracy. However, the combination fails to disclose that the recommendations include different recommended vehicle repair operations for one of the components.
	Franke, which like combination uses machine learning to determine vehicle repairs, teaches the recommendations include different recommended vehicle repair operations for one of the components. Franke establishes that this type of recommendations was known in the prior art at the time of the invention. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle damage assessment system and method of Taliwal and Yocam the ability to consider different recommended vehicle repair operations for one of the components as taught by Franke since the claimed invention is merely a combination of old elements, and int the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Franke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of estimating vehicle damage and repairs provided by Taliwal and Yocam, with the ability to consider different recommended vehicle repair operations for one of the components as taught by Franke, for the purposes of determining the most cost effective solution. Since the combination already determines repair solutions it would have been obvious to consider different solutions to determine the most cost effective solution as shown in Franke.
As per claim 16, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses the learned states are weights (Page 6, paragraph [0074], Page 9, paragraph [0115], and Page 11, paragraphs [0141] and [0145]; discloses that each of the AI functions has a set of weighted values or learned states which are trained and retrained based on the output information); and
	each source has a respective weight for each recommended vehicle repair operation for each component (Page 6, paragraph [0074], Page 9, paragraph [0115], and Page 11, paragraphs [0141] and [0145]; discloses that each respective weight is based on the damage type and the specific component or area of the vehicle).
	As per claim 17, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses selecting one or more of the metadata objects of the damaged vehicle (Page 13, paragraph [0189]; discloses that the images or metadata objects are selected for the specific AI functions or specific CNNs), and
	identifying the selected metadata objects in the generated composite vehicle repair recommendation set (Page 13, paragraphs [0188]-[0199]; discloses that the images are used to identify the specific parts which are listed in the composite vehicle repair recommendation. The specific images are selected based on the area of the vehicle that the part pertains to and sent to the corresponding CNN to identify damage based on the trained functions).
	As per claim 18, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation (Page 13, paragraphs [0192]-[0193]; discloses that each of the operations or recommendations such as damage to a particular component or part is assigned a score or percentage of confidence, specifically it establishes the probability for each of the parts is damaged or not); and
	the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set (Page 13, paragraphs [0192]-[0199]; discloses that the probabilities are identified and used in the generation of the composite repair recommendation).
	As per claim 19, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function (Page 12, paragraphs [0160]-[0162] and Page 13, paragraphs [0163]-[0190]; discloses that each of the recommendation sets is generated by a respective artificial intelligence function in this case each corresponding area of the car has a different corresponding function each processes the images individually and the combination of those different functions results in the composite recommendation of which parts need to be replaced or repaired).
	As per claim 20, the combination of Taliwal, Yocam and Franke teaches the above-enclosed invention; Taliwal further discloses each of the further artificial intelligence functions is trained (Page 13, paragraph [0188]; discloses that each of the CNNs or artificial intelligence functions is trained).


Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive. 
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. Specifically the arguments regarding the newly amended material that " wherein at least two of the vehicle repair recommendation sets identify different recommended vehicle repair operations for one of the components of the damaged vehicle " are moot in view of the new grounds of rejection. Specifically the Examiner has cited the Franke reference to address these newly amended limitations.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Taliwal in view of Yocam.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Serita et al. (WO 2019/070290 A1) discusses managing repairs and servicing vehicles.
	Phung et al. (US 2002/0007237 A1) discusses diagnosing vehicle repairs and prioritizing optimum solutions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/16/2022